        Case 1:20-po-05007-TJC Document 15 Filed 06/17/20 Page 1 of 1




                 IN THE UNITED STATES MAGISTRATE COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED STATES OF AMERICA,                   PO 20-5007-BLG-TJC

            Plaintiff,                       Violation No. FATP000T and
                                             FATP000U
      vs.                                    Location Code: M6H

 EARL K. FIKE,                               ORDER GRANTING MOTION TO
                                             DISMISS WITH PREJUDICE
            Defendant.


      Upon motion of the United States, and good cause appearing,

      IT IS HEREBY ORDERED that the motion to dismiss Violation Notices

FATP000T and FATP000U is GRANTED. (Doc. 14.) This matter is dismissed,

with prejudice as fully adjudicated.

      DATED this 17th day of June, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                         1
